Exhibit 10.4

 

 

SIXTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

 

 

THIS SIXTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is dated as of November 10, 2017 by and between
NETAPP, INC., a Delaware corporation (“Seller”), and GOOGLE LLC, a Delaware
limited liability company (“Buyer”).

RECITALS

A.Buyer (as successor-in-interest to Google Inc., a Delaware corporation) and
Seller entered into that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of September 11, 2017 (the “Original Agreement”), as
amended by that certain First Amendment to Agreement of Purchase and Sale and
Joint Escrow Instructions dated as of October 2, 2017 (the “First Amendment”),
and as further amended by that certain Second Amendment to Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of October 25, 2017 (the “Second
Amendment”), and as further amended by that certain Third Amendment to Agreement
of Purchase and Sale and Joint Escrow Instructions dated as of October 31,
2017  (the “Third Amendment”), and as further amended by  that certain Fourth
Amendment to Agreement of Purchase and Sale and Joint Escrow Instructions dated
as of November 2, 2017 (the “Fourth Amendment”), and as further amended by  that
certain Fifth Amendment to Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of November 8, 2017 (the “Fifth Amendment”), and together
with the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment and the Original Agreement, the “Agreement”) with respect to certain
real property, improvements and undeveloped land located in Sunnyvale,
California (as more particularly described in the Agreement, the
“Property”).  All capitalized and undefined terms used in this Amendment shall
have the meanings given to them in the Agreement.

B.Buyer and Seller wish to amend the Agreement to properly reflect the existence
of two (2) Leases applicable to the Property and to include within the Agreement
additional necessary provisions related to such leases.

C.Buyer desires to deliver the Approval Notice, and the parties agree that
Buyer’s execution of this Amendment shall serve as Buyer’s Approval Notice
pursuant to Section 4.1.2 of the Original Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, and of the conditions, terms,
covenants, and agreements set forth herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the Agreement is amended as follows:

1.Recitals & References.  The Recitals set forth above are incorporated herein
as though set forth in full herein. All references to the “Agreement” in this
Amendment or in the Agreement shall mean the Agreement as amended by this
Amendment.

2.Leases. The following telecommunication leases apply to the Property: (i) that
certain Communications Site Lease Agreement by and between Network Appliance,
Inc., a Delaware corporation, predecessor-in-interest to Seller, as lessor, and
T-Mobile USA, Inc (“T-Mobile”), as successor-in-interest to  Pacific Bell
Wireless, LLC, a Nevada limited liability company, d/b/a/ Cingular Wireless, as
lessee, dated as of July 2, 2002, as amended by that certain First Amendment to
the Communications Site Lease Agreement dated as of September 24, 2002 (as
amended, the “T-Mobile Lease”), and (ii) that certain Structure Lease Agreement

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

by and between Network Appliance, Inc., a Delaware corporation,
predecessor-in-interest to Seller, as landlord, and New Cingular Wireless PCS,
LLC, a Delaware limited liability company, as tenant, dated as of October 23,
2012, as amended by that certain First Amendment to Structure Lease Agreement
dated as of March 17, 2016 (collectively, the “Leases”).

3.Modifications to Agreement. The Agreement shall be amended as follows:

a.Purchase Price ‒ Summary.  The Purchase Price, as defined in item 7 of the
Summary of Basic Terms in the Original Agreement, is hereby deleted in its
entirety and replaced with the following:

7.      Purchase Price

         (Section 2.1)

Three Hundred Five Million Eight Hundred Seventy-Five Thousand Two Hundred Forty
and 00/100 Dollars ($305,875,240.00) in the aggregate consisting of (i) Two
Hundred Thirty-Two Million Nine Hundred Ninety-Three Thousand Five Hundred and
00/100 Dollars ($232,993,500.00) for the Improved Property and a portion of the
Google Common Lot applicable thereto, and (ii) Seventy-Two Million Eight Hundred
Eighty-One Thousand Seven Hundred Forty and 00/100 Dollars ($72,881,740.00) for
the Unimproved Land and a portion of the Google Common Lot applicable thereto.

b.First Closing Purchase Price ‒ Summary.  The First Closing Purchase Price, as
defined in item 8 of the Summary of Basic Terms in the Original Agreement, is
hereby deleted in its entirety and replaced with the following:

8.      First Closing Purchase Price

         (Section 2.1)

Two Hundred Ten Million Two Hundred Seventy-Five Thousand Two Hundred Forty and
00/100 Dollars ($210,275,240.00) in the aggregate consisting of (i) One Hundred
Sixty Million One Hundred Seventy-Two Thousand Three Hundred Seventy-Seven and
00/100 Dollars ($160,172,377.00) for the Improved Property and (ii) Fifty
Million One Hundred Two Thousand Eight Hundred Sixty-Three and 00/100 Dollars
($50,102,863.00) for the Unimproved Land.  

c.Second Closing Purchase Price ‒ Summary.  The Second Closing Purchase Price,
as defined in item 9 of the Summary of Basic Terms in the Original Agreement, is
hereby deleted in its entirety and replaced with the following:



{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

9.      Second Closing Purchase Price

         (Section 2.1)

Ninety-Five Million Six Hundred Thousand and 00/100 Dollars ($95,600,000.00) in
aggregate consisting of (i) Seventy-Two Million Eight

Hundred Twenty-One Thousand One Hundred Twenty-Three and 00/100 Dollars
($72,821,123.00) for the portion of the Google Common Lot applicable to the
Improved Property and (ii) Twenty-Two Million Seven Hundred Seventy-Eight
Thousand Eight Hundred Seventy-Seven and 00/100 Dollars ($22,778,877.00) for the
portion of the Google Common Lot applicable to the Unimproved Land.

d.Definition of Property ‒ Recital A. Recital A of the Original Agreement is
hereby deleted in its entirety and replaced with the following:

“A.Seller desires to sell and convey to Buyer, and Buyer desires to purchase and
acquire, all of Seller’s right, title and interest in and to the following:

i.The Improved Land and the Unimproved Land (collectively, the “Land”), the
Google Common Lot, and all of Seller's interest in all rights, privileges,
easements and appurtenances benefiting the Land, the Google Common Lot, and/or
the Improvements (as defined below), including Seller's interest, if any, in all
mineral and water rights and all easements, rights-of-way and other
appurtenances used or connected with the beneficial use or enjoyment of the
Land, the Google Common Lot and/or the Improvements (the Land, the Google Common
Lot, the Improvements and all such rights, privileges, easements and
appurtenances are sometimes collectively hereinafter referred to as the "Real
Property");

ii.The Buildings, associated parking and landscaped areas and all other
improvements located on the Land and the Google Common Lot (the "Improvements");

iii.All of Seller's interest as lessor or landlord in and to all leases,
licenses and occupancy agreements covering the Land and Improvements, a list of
which is attached hereto as Exhibit "I", (collectively, the "Leases");

iv.All of Seller's interest under the Contracts (as defined in Section 4.1.1
below); provided that the following Contracts shall not be assigned to Buyer:
(i) such Contracts as Seller desires to continue to maintain after the Closing
in order for Seller to fulfill Seller’s obligations pursuant to the NetApp Lease
(as defined in Section 5.1.6 below) provided that such Contracts shall be
terminated with respect to the portion of the Property that will not be leased
back to Seller pursuant to the NetApp Lease, (ii) any brokerage commission
agreements (which Contracts shall be terminated by Seller effective as of the
First Closing Date at Seller's sole cost), and (iii) other Contracts which,
pursuant to the terms of this Agreement, shall be terminated by Seller (which
Contracts shall be terminated by Seller effective as of the applicable Closing
at Seller's sole cost);

v.All electric car charging stations and related infrastructure and
appurtenances owned by Seller and used in the operation of, and located at, the
Real Property, as listed in the Bill of Sale (as defined in Section 5.1.4)
(collectively, the "Personal Property"); provided, however, that, except as
provided otherwise below or in the NetApp Lease, all other tangible personal
property, equipment, cabling, supplies, wall decorations, furniture (including,
without limitation, all modular furniture systems and casegoods furniture),
miscellaneous soft seating and task seating, AV systems, security systems,
computer systems and related network infrastructure, and interior and exterior
signage (except for signage infrastructure including footings and electrical
circuits for lighted signs, which shall be left in place) (collectively, the
"Excluded Personal Property") shall be removed by Seller, at Seller’s sole cost
and expense, prior to each Closing or as of the expiration or earlier
termination of the NetApp

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

Lease with respect to the portion of the Property that will be leased back to
NetApp pursuant to the NetApp Lease, and Seller shall repair any damage caused
by the removal of such Excluded Personal Property (including, without
limitation, completing any patching and filling any holes caused by the
removal); provided, further, that, notwithstanding anything to the contrary
herein, Seller shall not be required to remove any cabling or wiring within the
hardwall offices or other interior portions within Building 3 (the "Surrendered
Cabling"), which Surrendered Cabling shall instead remain in Building 3 and be
conveyed to Buyer as part of the First Closing Property at the First Closing;
and

vi.To the extent assignable, all of Seller's interest in any intangible property
rights in connection with the foregoing, contract rights, warranties,
guaranties, licenses, permits, entitlements, governmental approvals and
certificates of occupancy which apply to and./or benefit the Real Property, the
Improvements, and/or the Personal Property (the "Intangible Personal Property").
Intangible Personal Property shall not include Seller’s interest in (a) any
cash, bank or other deposit accounts, (b) refunds of prepaid expenses including
any unearned insurance premiums, (c) tax refunds for periods prior to each
Closing (except to the extent amounts must be refunded to tenants under the
Leases), (d) all insurance and other claims arising prior to the Effective Date,
(e) any website maintained by Seller or its affiliates or the property manager,
and (f) any trade name, service name, service mark or other proprietary or
intellectual property belonging to Seller or its affiliates or the property
manager. The Real Property, the Improvements, the Personal Property, Seller’s
interest under the Property Contracts, Seller’s interest as lessor or landlord
under the Leases, and the Intangible Personal Property are sometimes
collectively hereinafter referred to as the “Property.”

e.Deletion of Exhibit “L”. Exhibit “L” attached to the Original Agreement is
hereby deleted and of no force and effect.

f.Google Common Lot.  The size of the Google Common Lot referred to in item 5 of
the Summary of Basic Terms and Section 3.2.3 of the Original Agreement is
reduced from 704,077 square feet to 703,420 square feet.  The reference in
Section 3.2.3(a) to a Subdivision Problem existing if the Google Common Lot
consists of less than 704,077 square feet of space is hereby modified to instead
refer to 703,420 square feet of space.  Seller shall modify the current proposed
Subdivision Map to the extent necessary such that the Google Common Lot consists
of at least 703,420 square feet.

g.Revised CC&Rs ‒ Section 3.2.4.  The following is hereby added to the end of
Section 3.2.4 of the Original Agreement:

“The obligations of Buyer and Seller contained in this Section 3.2.4 shall
expressly survive (i) the First Closing and/or (ii) any termination of this
Agreement with respect to the Second Closing, provided that the First Closing
has occurred prior to such termination. Buyer and Seller acknowledge and agree
that a copy of the Revised CC&Rs, as agreed to by Buyer and Seller, is attached
hereto as Exhibit “N”.”

h.Buyer’s Obligation to Construct Temporary Parking to Address Parking Shortfall
– Section 3.2.5.  The Original Agreement is hereby amended to include the
following Section 3.2.5:

“3.2.5Buyer’s Obligation to Construct Temporary Parking to Address Parking
Shortfall.  Buyer and Seller acknowledge that the Buildings on the Property are
currently required to be served by one thousand two hundred and thirty four
(1,234) parking spaces in accordance with the requirements of the City and the
Moffett Park Specific Plan. Notwithstanding the foregoing, Seller has proposed
to provide nine hundred and seventy one (971) parking spaces located in the
Buyer Area of Control (and the Google Common Lot) to serve the Buildings, and
based on the required parking spaces set forth above, such reduced number of
parking spaces allocated to the Buildings will result in a parking shortfall of
at least two hundred sixty-three (263) parking spaces that are legally required
to serve the Buildings

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

(hereinafter, the “Parking Shortfall”).   As a condition to the Closing, Seller
shall re-stripe, at its sole cost and expense, the parking areas depicted in
Exhibit “P”  attached hereto to provide five (5) additional parking stalls to
Buyer for its exclusive use in connection with the Property, including the
Buildings (the “Additional Buyer Parking Spaces”).  Seller shall ensure that
such Additional Buyer Parking Spaces meet City parking stall dimension standards
and any other requirements of applicable Governmental Regulations with respect
thereto.  In the event Seller fails to complete the Additional Buyer Parking
Spaces in accordance with the terms of this Section on or before the date
immediately preceding the First Closing Date, Buyer shall receive a credit
against the First Closing Purchase Price in an amount equal to Thirty Thousand
Dollars ($30,000.00) for each such Additional Buyer Parking Space that Seller
fails to complete on or before the date immediately preceding the First Closing
Date. By way of example, if Seller fails to deliver all five (5) of the
Additional Buyer Spaces to Buyer in accordance with this Section, then Buyer
shall be entitled to a credit against the First Closing Purchase Price in an
amount equal to One Hundred Eighty Thousand Dollars ($180,000.00).  The amount
of the Parking Shortfall set forth above shall be reduced by the number of
Additional Buyer Parking Spaces that Seller delivers to Buyer on the First
Closing Date pursuant to this Section.  Accordingly, if Seller provides all five
(5) of the Additional Buyer Parking Spaces to Buyer hereunder prior to the First
Closing, the Parking Shortfall shall be reduced to be two hundred and fifty
eight (258) parking spaces.  Buyer agrees that, notwithstanding anything to the
contrary set forth in the Agreement, including, but not limited to, Section
3.2.3 of the Original Agreement, the Parking Shortfall shall not be a
Subdivision Problem.  Buyer further agrees to design and construct, at Buyer’s
sole cost and expense, a sufficient number of parking spaces on the Unimproved
Land and/or Buyer Area of Control to remedy the Parking Shortfall to the extent
required in order for Seller to obtain the final approval and recordation of the
Subdivision Map as further specified in the Revised CC&Rs.  In addition, if
following the First Closing, the Parking Shortfall increases either (a) in
connection with the Subdivision Map Work (as defined in the Revised CC&Rs), (b)
as a result of City comments or modification to the Subdivision Map or any other
modifications required by Governmental Regulations, or (c) as a result of a
Subdivision Condition, then Buyer shall be entitled to a credit against the
Second Closing Purchase Price in an amount equal to Thirty Thousand Dollars
($30,000.00) per each additional parking space by which the Parking Shortfall
has been increased; provided, however, in the event the Second Closing does not
occur, Seller shall reimburse Buyer in the amount of $30,000 per each parking
space by which the Parking Shortfall has increased.  Conversely, in the event
the Parking Shortfall decreases as a result of the Subdivision Map Work, as a
result of City comments or modification to the Subdivision Map or any other
modifications required by Governmental Regulations, or as a result of a
Subdivision Condition, then the Second Closing Purchase Price shall be increased
by Thirty Thousand Dollars ($30,000.00) for each additional parking stall which
reduces the Parking Shortfall, provided, however, in the event the Second
Closing does not occur, Buyer shall reimburse Seller in the amount of $30,000
per each parking space by which the Parking Shortfall has decreased. Further
provided however, in no event shall the amount of such increase in the Second
Closing Purchase Price pursuant to this Section 3.2.5 exceed Seven Million Seven
Hundred and Forty Thousand Dollars ($7,740,000.00), the parking credit for a 258
space Parking Shortfall. It is understood and agreed by Buyer and Seller that
Buyer shall not be entitled to any credit or reimbursement, such as the case may
be, for a loss of any parking space(s) which causes an increase in the Parking
Shortfall solely as a result of Buyer modifications to the Buyer Area of Control
which are unrelated to the Subdivision Map Work and/or the processing and
approval of the Subdivision Map. Furthermore, Seller shall not be entitled to an
increase in Purchase Price or reimbursement, such as the case may be, for an
increase in parking spaces which results in a decrease in the Parking Shortfall
if the decrease is the direct result of Buyer modifications to the Buyer Area of
Control which are unrelated to the Subdivision Map Work and/or the processing
and approval of the Subdivision Map.  The adjustments to the Purchase Price with
respect to the Parking Shortfall as set forth in this section shall survive the
First Closing and not be merged therein.”

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

i.Buyer’s Review – Section 4.1. The following is hereby added to the third
paragraph of Section 4.1.1 of the Original Agreement:

“Buyer’s right to review and investigate the physical condition of the Property
shall include the right to discuss or otherwise inquire about matters related to
the Leases with tenants under the Leases and other third parties during the
Property Approval Period in accordance with this Section 4.1.1.”

j.Conditions Precedent to Buyer’s Obligation to Close. Section 4.3.1 of the
Original Agreement is hereby amended to include the following subsection (g) to
the end of Section 4.3.1 of the Original Agreement:

“(g)    Additional Buyer Parking Spaces. Seller shall re-stripe, at its sole
cost and expense, the parking areas depicted in Exhibit P attached hereto to
provide five (5) additional parking stalls to Buyer for its exclusive use in
connection with the Property, including the Buildings (the “Additional Buyer
Parking Spaces”), pursuant to the terms and conditions of Section 3.2.5 of this
Agreement.” 

k.Buyer’s Approval Notice ‒ Section 4.4. Section 4.4 of the Original Agreement
is hereby deleted in its entirety and replaced with the following:

“4.4      Failure of Conditions Precedent to Buyer's Obligations. Buyer's
obligation to close on the acquisition of the Property at each Closing pursuant
to this Agreement is subject to the satisfaction of the relevant conditions
precedent to such Closing for Buyer's benefit set forth in Section 4.3. If Buyer
fails to timely provide a Buyer's Approval Notice, or if Buyer terminates this
Agreement by notice to Seller because of the failure of the conditions precedent
set forth in Section 4.3, then (a) Escrow Holder shall return the Deposit (less
the Independent Consideration) and Second Closing Funds, if any, to Buyer (plus
interest accrued on the Deposit and Second Closing Funds only while held by
Escrow Holder) in accordance with Buyer's written instructions within five (5)
business days following Buyer's delivery of a written termination notice to
Seller and Escrow Holder, (b) Seller and Buyer shall each pay one‑half (1/2) of
any escrow cancellation fees or charges, and (c) except for Buyer's indemnity
and Buyer’s and Seller’s confidentiality obligations under this Agreement and
any other obligations which expressly survive termination of this Agreement, the
parties shall have no further rights or obligations to one another under this
Agreement.”

l.Seller Deliveries to Escrow – Section 5.1. Section 5.1 of the Original
Agreement is hereby amended to include the following to the end of Section 5.1
of the Original Agreement:

“5.1.9     Assignment of Leases. Two (2) counterparts of the Assignment of
Leases in the form of Exhibit "E" attached hereto (the “Lease Assignment”) duly
executed by Seller, pursuant to which Seller shall assign to Buyer all of
Seller's right, title and interest in, under and to the Leases; and

“5.1.10    Tenant Letter.  A letter signed by Seller addressed to the tenants
under the Leases advising such tenants of the sale of the Property to Buyer and
directing that all future rent payments and other charges under the Leases be
forwarded to Buyer at an address to be supplied by Buyer. In addition, Seller
shall provide all other notices required under the Lease (including without
limitation, any notices required under the Leases with respect to the
Subdivision Map) to the tenants under the Leases pursuant to the notice
requirements under such Leases.  Notwithstanding the foregoing, such letters and
other required notices shall not be delivered through escrow with Escrow Holder
but shall be sent directly by Seller to the tenants promptly following the
Closing.”

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

m.Buyer Deliveries to Escrow – Section 5.2. Section 5.2 of the Original
Agreement is hereby amended to include the following to the end of Section 5.2
of the Original Agreement:

“5.2.8  Lease Assignment. Two (2) counterparts of the Lease Assignment duly
executed by Buyer.”

n.Documents to Seller ‒ Section 6.5.1. Section 6.5.1 of the Original Agreement
is deleted in its entirety and replaced with the following:

“6.5.1   At the First Closing, deliver to Seller one (1) set of originals of the
Lease Assignment, the NetApp Lease, the Assignment of Contracts, the Bill of
Sale and the General Assignment executed by Buyer and Seller and a conformed
copy of the Recorded Deed for the First Closing Property and the Revised CC&Rs;”

o.Documents to Buyer ‒ Section 6.6.1.  Section 6.6.1 of the Original Agreement
is deleted in its entirety and replaced with the following:

“6.6.1  At the First Closing, deliver to Buyer one (1) set of originals of the
Lease Assignment, the Tax Certificates, the NetApp Lease, the Assignment of
Contracts, the Bill of Sale and the General Assignment executed by Seller, a
conformed copy of the Revised CC&Rs and recorded Deed for the First Closing
Property, and, when issued, the Title Policy for the First Closing Property;”

p.Ad Valorem Taxes ‒ Section 8.1.  Section 8.1 of the Original Agreement is
deleted in its entirety and replaced with the following:

“8.1  Ad Valorem Taxes.  All real estate taxes and assessments attributable to
the First Closing Property and the Second Closing Property will be prorated as
of the First Closing Date and the Second Closing Date, respectively. Seller
shall be charged with all such taxes up to, but not including, each Closing
Date. If the applicable tax rate and assessments for the applicable Property
have not been established for the tax year in which the applicable Closing
occurs, the proration of real estate taxes, and assessments will be based upon
the rate and assessments for the preceding year plus two percent (2%) with a
post-closing reconciliation when the actual tax bills are available. Real
property tax refunds and credits received after each Closing which are
attributable to a fiscal tax year prior to such Closing shall belong to Seller
(except to the extent such amounts must be refunded to the tenants under the
Leases), and those which are attributable to the fiscal tax year in which each
Closing occurs shall be prorated based upon the date of such Closing.”

q.Lease Rentals.  Notwithstanding anything to the contrary set forth in the
Agreement, all rents (including all accrued tax and operating expense
pass-throughs), charges and revenue of any kind receivable from the Leases which
are not delinquent as of the First Closing will be prorated at the First
Closing.  Seller will receive all rents (including all accrued tax and operating
expense pass-throughs), charges and other revenue of any kind receivable from
the Leases up to, but not including, the First Closing Date, and Buyer shall
receive all such amounts from and after the First Closing Date.  No proration
will be made with respect to any rents of any kind receivable from the Leases
for any period before the First Closing which are delinquent.  All amounts
collected by Buyer subsequent to the First Closing relating to rents which are
delinquent will be promptly remitted to Seller; provided, however, all rents
received by Buyer from any specific tenant under a Lease after the First Closing
will be applied first to the rental period under such Lease in which the First
Closing occurred, second to any current rental period under such Lease following
the First Closing and third to satisfy delinquent rental obligations under such
Lease for any period before the First Closing not prorated at the First
Closing.  In no event shall Seller be permitted to contact any tenants regarding
delinquent rents.  All amounts paid to Seller subsequent to the First Closing
relating to rents which are due and owing for the period prior to

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

the First Closing shall solely belong to Seller.  All amounts paid to Seller
subsequent to the First Closing relating to rents which are due and owing for
the period after the First Closing shall belong to Buyer.  Notwithstanding the
foregoing, if any of such operating expenses and other charges and expenses are
payable by tenants under the Leases (collectively, the "Tenant Charges") on an
estimated basis, then the Tenant Charges for the period of time in the calendar
year prior to the First Closing shall be reconciled against actual charges and
expenses for such period, provided that such reconciliation shall not be
performed until no later than one hundred twenty (120) days following the First
Closing Date (the "Reconciliation Period").  Upon request therefor by Buyer,
Seller shall deliver to Buyer any written materials in Seller’s immediate
possession regarding any Tenant Charges incurred by Seller and/or charged to the
tenants pursuant to the Leases prior to the First Closing.  In accordance with
the terms of the Leases (and within the timeframes required thereunder), Buyer
shall prepare such final reconciliation and forward the same to Seller for
Seller’s review and reasonable approval prior to sending the reconciliations to
the tenants.  If the final reconciliation shows that Seller owes tenants
additional sums due to over-collection, Seller shall deliver such amount to
Buyer within ten (10) days after receiving such final reconciliation from
Buyer.  If the final reconciliation (as reasonably approved by Seller as
provided above) shows that Buyer owes Seller additional sums due to
under-collection, Buyer shall pay such amount to Seller within ten (10) days
after Buyer’s receipt of the under-collected amounts from the tenants (which
under-collected amounts Buyer shall use good faith efforts to collect in the
ordinary course of business).  Other than as set forth above, there shall not be
any further reconciliation of such Tenant Charges after the final reconciliation
thereof, the proration of such Tenant Charges pursuant to the final
reconciliation being conclusively presumed to be accurate.  After the final
reconciliation of Tenant Charges is made by and between the parties, Buyer shall
be solely liable and responsible to the tenants under the Leases for such
reconciliation of Tenant Charges under the Leases.  The foregoing covenants made
by the parties with respect to the final reconciliation of the Tenant Charges
shall survive the First Closing.

r.Operating Expenses ‒ Section 8.3. Section 8.3 of the Original Agreement is
deleted in its entirety and replaced with the following:

“8.3  Operating Expenses.  With respect to the First Closing, all utility
service charges for electricity, heat and air conditioning service, other
utilities, elevator maintenance, common area maintenance, taxes other than real
estate taxes such as rental taxes, other expenses incurred in operating the
First Closing Property only that Seller customarily pays shall be prorated on an
accrual basis so long as Seller has delivered written notice to Buyer at least
five (5) business days prior to the Contingency Deadline of any such charges it
intends to prorate. Seller shall pay all such expenses that accrue in connection
with the First Closing Property prior to the First Closing Date, and Buyer shall
pay all such expenses accruing on and after the First Closing Date with respect
to the First Closing Property. All such expenses as to the Second Closing
Property shall be paid by Buyer and Seller in accordance with the Revised CC&Rs.
Seller and Buyer shall obtain billings and meter readings as of the First
Closing Date (or shall make reasonable estimates of meter readings if same-day
readings are not available) to aid in such prorations (if such utilities cannot
be changed to Buyer’s name on the First Closing Date). Insurance or any other
operating expense refunds and credits received after the First Closing which are
attributable to a time period prior to the First Closing shall belong to Seller
(except to the extent such amounts must be refunded to the tenants under the
Leases), and those which are attributable to a time period in which the Closing
occurs shall be prorated based upon the date of the First Closing.”

s.New Contracts and Leases ‒ Section 9.1.2. Section 9.1.2 of the Original
Agreement is deleted in its entirety and replaced with the following:

“9.1.2New Contracts and Leases.  Between the Effective Date and the date which
is three (3) business days prior to the expiration of the Property Approval
Period, (i) Seller will keep Buyer informed of any new Contracts or Leases that
are entered into by Seller or any amendments or modifications to the existing
Contracts or Leases, which new Contracts or Leases or

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

modifications will survive Closing or otherwise affect the use, operation or
enjoyment of the Property after Closing (collectively, "New Contracts"), and
(ii) Buyer shall have the right to object or consent to the terms or conditions
of any such New Contracts or amendments or extensions thereto such consent not
to be unreasonably withheld or delayed, except as provided below. Without
limiting the generality of the foregoing, Seller will provide Buyer with copies
of all New Contracts.  Subsequent to the date which is three (3) business days
prior to the expiration of the Property Approval Period, and continuing until
each First Closing or Second Closing (provided the Agreement has not been
terminated), Seller will not enter into any New Contracts associated with the
First Closing Property or Second Closing Property, as applicable, without
Buyer's prior written consent, which consent may be withheld in Buyer's sole
discretion, and which consent will be deemed to have been denied by Buyer if
Buyer does not notify Seller in writing to the contrary within three (3)
business days after Seller provides written notice to Buyer of such New
Contract; provided, however, that Seller shall be entitled to enter into any New
Contracts at any time, without Buyer’s prior written consent, if such New
Contracts are terminable within thirty (30) days at no cost to Buyer and are
terminated by Seller prior to the applicable Closing Date.  Notwithstanding
anything to the contrary set forth herein, from and after the Effective Date,
Seller shall not enter into any leases, licenses or other similar occupancy
agreements applicable to the Property, or any portion thereof, or modify or
amend any of the Leases without Buyer's prior written consent, which consent may
be withheld in Buyer's sole discretion.”

t.Operation in the Ordinary Course ‒ Section 9.2.  Section 9.2 of the Original
Agreement is deleted in its entirety and replaced with the following:

“9.2Operation in the Ordinary Course.  Subject to Section 9.1 above, from the
Effective Date until each Closing, Seller shall (i) operate and manage the
Property in the ordinary course and consistent with Seller's past practices
(except for the subdivision of the Common Lot pursuant to the terms of this
Agreement), (ii) perform when due, and otherwise comply with, all of Seller's
material obligations and duties under the Leases and the Contracts, and (iii)
perform alterations and construction work related to bi-furcating the Declarant
Campus and the Google Campus (as defined in the Revised CC&Rs), along with
subdivision line and relocation of the public storm drain in accordance with the
Revised CC&Rs.  Except for the Excluded Personal Property, and except as
provided otherwise herein or in the NetApp Lease, none of the Personal Property
shall be removed from the Real Property, unless replaced by unencumbered
personal property of equal or greater utility and value.  All Personal Property
and Intangible Personal Property shall be conveyed to Buyer by Seller at Closing
free from any liens, encumbrances or security interests of any kind or nature
other than all such matters that the Title Policy may be subject to as set forth
in Section 4.2.2, including, without limitation, the Permitted Title Matters.”

u.Tenant Estoppels.  Seller shall use commercially reasonable efforts to receive
and deliver to Buyer estoppel certificates from all the tenants of the Real
Property and Improvements.  As used in this Agreement, “commercially reasonable
efforts” shall not include any obligation to institute or threaten legal
proceedings, to declare or threaten to declare any person in default, to incur
any liabilities, to expend any monies, or to cause any other person to do any of
the foregoing.  Each estoppel certificate shall be substantially in the form
attached as Exhibit “K” (or if Seller, after using commercially reasonable
efforts to obtain certificates in such form, is unable to obtain the same, then
in the form, if any, prescribed in or permitted by the applicable Lease or
tenant); provided, however, that any provisions of the applicable estoppel
certificates respecting defaults, defenses, disputes, environmental matters,
claims, offsets, credits, abatements, concessions and recaptures against rent
and other charges may be limited to the actual knowledge of the applicable
tenant.  Buyer’s failure to object to any estoppel certificate (or any
information or provision therein) by written notice to Seller given within five
(5) business days after Buyer’s receipt thereof (but not later than the First
Closing Date) shall be deemed to constitute Buyer’s acceptance and approval
thereof.  If an estoppel certificate (or a

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

combination of estoppel certificates) will have a Material Adverse Effect, then
notwithstanding anything to the contrary herein or the Original Agreement, Buyer
shall have the right to terminate the Agreement and receive a refund of the
Deposit, in which event, neither party shall have any further rights or
obligations hereunder except for those obligations that expressly survive
termination.  Notwithstanding anything herein to the contrary, Seller’s failure
to obtain such estoppel certificates shall in no event be deemed a default by
Seller hereunder or a failed condition that will entitle Buyer to terminate the
Agreement and receive a refund of the Deposit, but in the event that Seller
fails to obtain an estoppel certificate for any Lease on or before the Outside
First Closing Date then, subject to the limitations of Section 16.4 of the
Agreement,  Seller shall indemnify Buyer and hold Buyer harmless from any and
all costs, losses, damages or expenses of any kind or nature arising out of or
resulting from any defaults by Seller that exist pursuant to such Lease as of
the First Closing Date.  Such indemnification obligation shall survive the First
Closing and the Second Closing.  In addition, Seller acknowledges that the
T-Mobile Lease currently lacks a graphical depiction of the premises leased
pursuant to the T-Mobile Lease and that Seller is currently seeking an amendment
to the T-Mobile Lease clarifying the location of the premises.  Seller agrees to
indemnify, defend and hold Buyer harmless from and against any costs, damages,
liabilities, losses, expenses, liens or claims (including, without limitation,
reasonable attorneys' fees and costs), not to exceed Four Million Dollars
($4,000,000.00), incurred by Buyer as a result of the T-Mobile Lease’s failure
to identify the premises; provided, however, that Buyer agrees that,
notwithstanding anything to the contrary in the Agreement, Seller shall have the
right, without need for Buyer’s consent, to pursue T-Mobile, both prior and
subsequent to the First Closing, in order to obtain an amendment, letter
agreement or certificate from T-Mobile, in a form reasonably approved in writing
by Buyer, confirming the location of the premises in a location generally
consistent with the location thereof shown on construction drawings therefor
already delivered to Buyer. Upon receipt of any such amendment, letter agreement
or certificate in a form reasonably approved in writing by Buyer, Seller shall
deliver a copy thereof to Buyer, at which time all of Seller’s obligation to
indemnify, defend and hold Buyer harmless from the T-Mobile’s Lease’s failure to
identify the premises therein as provided above shall terminate. Subject to the
terms of the preceding sentence, Seller’s indemnity obligation set forth herein
shall survive the First Closing and the Second Closing.

v. Seller’s Representations Regarding Leases ‒ Section 11.2. Section 11.2 of the
Original Agreement is deleted in its entirety and replaced with the following:

“11.2  Leases.  Other than the Leases in effect as of the Effective Date, which
are listed on Exhibit "I" hereto, Seller is not currently a party to any other
leases, licenses or other similar occupancy agreements with respect to the
leasing or occupancy of the Real Property.  Seller has delivered true, correct
and complete copies of each of the Leases.  Seller has no actual knowledge of
and has neither given nor received any written notice of default with respect to
the Leases.  All leasing commissions due to brokers under the Leases, and all
tenant improvement obligations, concessions and other tenant inducements, have
been fully paid and satisfied by Seller and no such commissions, obligations,
concessions or inducements become payable in the future.  Seller has not
collected or received any security deposits under the Leases.”

w.Seller’s Representations Regarding Contracts ‒ Section 11.6.  Section 11.6 of
the Original Agreement is deleted in its entirety and replaced with the
following:

“11.6  Contracts.  Attached hereto as Exhibit “J” is a true, correct and
complete list of all management, service, supply, repair and maintenance
agreements, equipment leases and all other contracts and agreements (excluding
the Leases) with respect to or affecting the Property as of the Effective Date
and at each Closing the contract list shall not include those Contracts being
terminated pursuant to the provisions of this Agreement. True, correct and
complete copies of all Contracts shall be provided to Buyer. Seller has no
actual knowledge of and has neither given nor received any written notice of
default with respect to any of the Contracts.”

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

x.NetApp Lease.  Buyer and Seller acknowledge and agree that a copy of the
NetApp Lease, as agreed to by Buyer and Seller, is attached hereto as Exhibit
“O”.

y.Notices ‒ Section 14.  Section 14 of the Original Agreement is hereby amended
to add the following at the end of such paragraph:  

“In addition, within two (2) days of delivery of any notice given by Seller to
Buyer under this Agreement which is transmitted through electronic mail, a copy
of such notice shall also be sent to Buyer, in duplicate, by either of the
methods provided in clauses (i) through (iii) of this Section 14.  For purposes
of notice, the addresses of the parties shall be as follows, provided that, any
party, by written notice to the other in the manner herein provided, may
designate an address different from that set forth below.”

Additionally, the notice address for Seller in the Original Agreement shall be
deleted and replaced with the following:

NetApp, Inc.

1395 Crossman Avenue

Sunnyvale, California 94089

Attn: Mr. Jeff Bergmann

Email: jeff.bergmann@netapp.com

 

4.Approval Notice.  Buyer and Seller hereby agree that Buyer’s execution of this
Amendment shall serve as Buyer’s Approval Notice pursuant to Section 4.1.2 of
the Original Agreement.

5.Full Force and Effect. Buyer and Seller hereby agree that, notwithstanding
anything to the contrary in Section 4.1.2 of the Agreement, the Agreement is in
full force and effect, and that except as modified by this Amendment, the terms
and provisions of the Agreement are hereby ratified and confirmed and are and
shall remain in full force and effect.  Should any inconsistency arise between
this Amendment and the Agreement as to the specific matters which are the
subject of this Amendment, the terms and conditions of this Amendment shall
control.  This Amendment shall be construed to be a part of the Agreement and
shall be deemed incorporated in the Agreement by this reference.  

6.Counterparts; Facsimile and Electronic Copy.  This Amendment may be executed
in two (2) or more counterparts, each of which shall be an original, and all of
which shall constitute one original of this Amendment.  Signatures to this
Amendment transmitted by telecopy or email shall be valid and effective to bind
the party so signing.  Each party agrees to promptly deliver an execution
original to this Amendment with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Amendment, it being
expressly agreed that each party to this Amendment shall be bound by its own
telecopied or emailed signature and shall accept the telecopied or emailed
signature of the other party to this Amendment

7.Entire Agreement.  The Agreement, as amended by this Amendment, constitutes
the full and complete agreement and understanding between the parties hereto and
shall supersede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in the Agreement, as so amended, and no provision of the Agreement, as
so amended, may be modified, amended, waived or discharged, in whole or in
party, except by a written instrument executed by all of the parties hereto.

8.Governing Law.  This Amendment shall be governed by the laws of the State of
California.

9.Authority.  Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.  

[SIGNATURE PAGE FOLLOWS]




{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SELLER:

NETAPP, INC.,

a Delaware corporation

 

 

By: /s/ Jeffrey Bergmann

Name: Jeffrey Bergmann

Title: Vice President, Tax & Treasury

 

BUYER:

GOOGLE LLC,

a Delaware limited liability company

 

 

By: /s/ David Radcliffe

Name: David Radcliffe

Title: Authorized Signatory

 

 

 

{2108-00079/00770738;}

-Exhibit P-

 

 

 

 

 